Exhibit 10.11

 

NEUROONE, INC.

2016 Equity Incentive Plan

 

ADOPTED BY THE BOARD OF DIRECTORS: October 20, 2016
APPROVED BY THE STOCKHOLDERS: October 20, 2016
TERMINATION DATE: October 20, 2026

 

1.                   General.

 

(a)                Eligible Stock Award Recipients. The persons eligible to
receive Stock Awards are Employees, Directors and Consultants.

 

(b)               Available Stock Awards. The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock
Options; (iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; and (v)
Restricted Stock Unit Awards.

 

(c)                Purpose. The Company, by means of the Plan, seeks to secure
and retain the services of the group of persons eligible to receive Stock Awards
as set forth in Section 1(a), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate, and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from the value or increases in value of the Common Stock through the granting of
Stock Awards.

 

2.                   Administration.

 

(a)                Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(c).

 

(b)               Powers of Board. The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                 To determine from time to time (A) which of the persons
eligible under the Plan shall be granted Stock Awards; (B) when and how each
Stock Award shall be granted; (C) what type or combination of types of Stock
Award shall be granted; (D) the provisions of each Stock Award granted (which
need not be identical), including the time or times when a person shall be
permitted to receive cash or Common Stock pursuant to a Stock Award; (E) the
number of shares of Common Stock with respect to which a Stock Award shall be
granted to each such person; and (F) the Fair Market Value applicable to a Stock
Award.

 

(ii)               To construe and interpret the Plan and Stock Awards granted
under it, and to establish, amend and revoke rules and regulations for
administration of the Plan. The Board, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it shall deem necessary or expedient to
make the Plan or Stock Award fully effective.

 

(iii)             To settle all controversies regarding the Plan and Stock
Awards granted under it.

 

(iv)              Except where such action would result in the Participant
incurring liability for additional tax under Section 409A of the Code, to
accelerate, in whole or in part, the time at which an Award may be exercised or
vest (or the time at which cash or shares of Common Stock may be issued in
settlement thereof).

 



   

 

 

(v)                To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vi)              To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, amendments (i) to ensure that Awards
intended to qualify as Incentive Stock Options so qualify, and (ii) to ensure
that Awards are either exempt from or in compliance with Section 409A of the
Code. If required by applicable law (including Sections 422 of the Code), and
except as provided in Section 9(a) relating to Capitalization Adjustments, the
Company will seek stockholder approval of any amendment of the Plan that (A)
increases the number of shares of Common Stock available for issuance under the
Plan, (B) expands the class of individuals eligible to receive Stock Awards
under the Plan, (C) materially increases the benefits accruing to Participants
under the Plan or materially reduces the price at which shares of Common Stock
may be issued or purchased under the Plan, (D) extends the term of the Plan, or
(E) expands the types of Stock Awards available for issuance under the Plan.
Except as provided above, rights under any Stock Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (1) the
Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.

 

(vii)            To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 422 of the Code regarding Incentive Stock Options.

 

(viii)          To approve forms of Stock Award Agreements for use under the
Plan and to amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion; provided, however,
that, the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without the
affected Participant’s consent, the Board may amend the terms of any one or more
Stock Awards if necessary to maintain the qualified status of the Stock Award as
an Incentive Stock Option or to ensure that a Stock Award is either exempt from
or in compliance with Section 409A of the Code. Notwithstanding the foregoing,
moreover, without the Participant’s consent, (i) the Board may not amend an
Incentive Stock Option in a manner that would cause it to fail to qualify as an
“incentive stock option” under Section 422 of the Code, and (ii) the Board may
not amend a Stock Award in a manner that would cause it to cease to be either
exempt from or in compliance with Section 409A of the Code.

 

(ix)              Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Stock
Awards.

 

(x)                To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

 

(xi)              To effect, at any time and from time to time, with the consent
of any adversely affected Participant, (A) the reduction of the exercise price
(or strike price) of any outstanding Option or SAR under the Plan to a price not
less than the Fair Market Value of the Common Stock underlying the Stock Award
as of the date of the reduction, (B) the cancellation of any outstanding Option
or SAR under the Plan and the grant in substitution therefore of (1) a new
Option or SAR under the Plan or another equity plan of the Company covering the
same or a different number of shares of Common Stock, (2) a Restricted Stock
Award, (3) a Restricted Stock Unit Award, (4) cash and/or (5) other valuable
consideration (as determined by the Board, in its sole discretion), or (C) any
other action that is treated as a repricing under generally accepted accounting
principles; provided, however, that no such reduction or cancellation may be
effected if it is determined, in the Company’s sole discretion, that such
reduction or cancellation would result in any such outstanding Stock Award
becoming subject to and failing to comply with the requirements of Section 409A
of the Code.

 



 2 

 

 

(c)                Delegation to Committee. The Board may delegate some or all
of the administration of the Plan to a Committee or Committees. If
administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

 

(d)               Delegation to an Officer. The Board may delegate to one or
more Officers of the Company the authority to do one or both of the following:
(i) designate Officers and Employees of the Company or any of its Subsidiaries
to be recipients of Options and Stock Appreciation Rights (and, to the extent
permitted by applicable law and subject to the terms of the Plan, other Stock
Awards) and the terms thereof, and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Officers and Employees;
provided, however, that the Board resolutions regarding such delegation shall
specify the total number of shares of Common Stock that may be subject to the
Stock Awards granted by such Officer and that such Officer may not grant a Stock
Award to himself or herself. Notwithstanding the foregoing, the Board may not
delegate authority to an Officer to determine the Fair Market Value pursuant to
Section 13(t) below.

 

(e)                Effect of Board’s Decision. All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

 

3.                   Shares Subject to the Plan.

 

(a)                Share Reserve. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards beginning on the Effective
Date shall not exceed fifty eight thousand three hundred thirty three (58,333)
shares (the “Share Reserve”). Furthermore, if a Stock Award (i) expires or
otherwise terminates without having been exercised in full or (ii) is settled in
cash (i.e., the holder of the Stock Award receives cash rather than stock), such
expiration, termination or settlement shall not reduce (or otherwise offset) the
number of shares of Common Stock that may be issued pursuant to the Plan. For
clarity, the limitation in this Section 3(a) is a limitation in the number of
shares of Common Stock that may be issued pursuant to the Plan. Accordingly,
this Section 3(a) does not limit the granting of Stock Awards except as provided
in Section 7(a).

 

(b)               Reversion of Shares to the Share Reserve. If any shares of
Common Stock issued pursuant to a Stock Award are forfeited back to the Company
because of the failure to meet a contingency or condition required to vest such
shares in the Participant, then the shares which are forfeited shall revert to
and again become available for issuance under the Plan. Also, any shares
withheld by the Company pursuant to Section 8(g) or as consideration for the
exercise of an Option shall again become available for issuance under the Plan.
Notwithstanding the provisions of this Section 3(b), any such shares shall not
be subsequently issued pursuant to the exercise of Incentive Stock Options.

 



 3 

 

 

(c)                Incentive Stock Option Limit. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments and notwithstanding any
other provision of this Section 3, the aggregate maximum number of shares of
Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options shall be fifty eight thousand three hundred thirty three (58,333) shares
of Common Stock.

 

(d)               Source of Shares. The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

 

4.                   Eligibility.

 

(a)                Eligibility for Specific Stock Awards. Incentive Stock
Options may be granted only to employees of the Company or a “parent
corporation” or “subsidiary corporation” thereof (as such terms are defined in
Sections 424(e) and (f) of the Code). Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants.

 

(b)               Ten Percent Shareholders. A Ten Percent Stockholder may not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock underlying the Option on the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(c)                Consultants. A Consultant shall not be eligible for the grant
of a Stock Award if, at the time of grant, either the offer or the sale of the
Company’s securities to such Consultant is not exempt under Rule 701 because of
the nature of the services that the Consultant is providing to the Company,
because the Consultant is not a natural person, or because of any other
provision of Rule 701, unless the Company determines that such grant need not
comply with the requirements of Rule 701 and will satisfy another exemption
under the Securities Act as well as comply with the securities laws of all other
relevant jurisdictions.

 

5.                   Provisions Relating to Options and Stock Appreciation
Rights. Each Option or SAR shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates shall be issued for shares of Common Stock purchased on exercise of
each type of Option. If an Option is not specifically designated as an Incentive
Stock Option, then the Option shall be a Nonstatutory Stock Option. The
provisions of separate Options or SARs need not be identical; provided, however,
that each Option Agreement or Stock Appreciation Right Agreement shall conform
to (through incorporation of provisions hereof by reference in the applicable
Stock Award Agreement or otherwise) the substance of each of the following
provisions:

 

(a)                Term. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option or SAR shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Award Agreement.

 



 4 

 

 

(b)               Exercise Price. Subject to the provisions of Section 4(b)
regarding Incentive Stock Options granted to Ten Percent Stockholders, the
exercise price (or strike price) of each Option or SAR shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option or SAR on the date the Option or SAR is granted. Notwithstanding
the foregoing, an Option or SAR may be granted with an exercise price (or strike
price) lower than one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option or SAR if such Option or SAR is granted
pursuant to an assumption of or substitution for another option or stock
appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Sections 409A and 424(a) of the Code (whether
or not such Stock Awards are Incentive Stock Options).

 

(c)                Exercise of Options. When and to the extent exercisable in
accordance with the terms of the Plan and the applicable Option Agreement, a
Participant may exercise an Option and acquire ownership of the underlying
Common Stock by providing written notice of exercise to the Company on a form
approved by the Board, accompanied by payment or arrangement for payment in the
manner provided in this Section 5(c) of the exercise price of Common Stock
acquired pursuant to the exercise of an Option. The exercise price of an Option
may be paid, to the extent permitted by applicable law and as determined by the
Board in its sole discretion, by any combination of the methods of payment set
forth below. The Board will have the authority to grant Options that do not
permit all of the following methods of payment (or that otherwise restrict the
ability to use certain methods) and to grant Options that require the consent of
the Company to use a particular method of payment. The permitted methods of
payment are as follows:

 

(i)                 by cash, check, bank draft or money order payable to the
Company;

 

(ii)               by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iii)             if the Option is a Nonstatutory Stock Option, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issuable upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate exercise
price, with the Participant paying cash or other permissible form of payment of
any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, further, that
shares of Common Stock will no longer be subject to an Option and may not be
purchased under the Option thereafter to the extent that (A) shares issuable
upon exercise are reduced to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations;

 

(iv)              according to a deferred payment or similar arrangement with
the Optionholder; provided, however, that interest shall compound at least
annually and shall be charged at the minimum rate of interest necessary to avoid
(A) the imputation of interest income to the Company and compensation income to
the Optionholder under any applicable provisions of the Code, and (B) the
classification of the Option as a liability for financial accounting purposes;
or

 

(v)                in any other form of legal consideration that may be
acceptable to the Board.

 

(d)               Exercise and Payment of a SAR. When and to the extent
exercisable in accordance with the terms of the Plan and the applicable Stock
Appreciation Right Agreement, a Participant may exercise an SAR by providing
written notice of exercise to the Company on a form approved by the Board. Upon
exercise of a SAR, the Participant shall be entitled to receive the excess, if
any, of (A) the aggregate Fair Market Value (on the date of the exercise of the
SAR) of the number of shares of Common Stock with respect to which the
Participant is exercising the SAR on such date, over (B) the aggregate exercise
or strike price of such number of shares of Common Stock. Such amount may be
paid in Common Stock, in cash, in any combination of the two or in any other
form of consideration, as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such SAR.

 



 5 

 

 

(e)                Transferability of Options and SARs. The following
restrictions on the transferability of Options and SARs shall apply:

 

(i)                 Restrictions on Transfer. Except as provided in subsections
(ii) and (iii) below, an Option or SAR will not be transferable except by will
or by the laws of descent and distribution, and will be exercisable during the
lifetime of the Participant only by the Participant, provided, however, that (i)
the Board may permit transfer of a Nonstatutory Option or SAR in a manner that
is not prohibited by applicable securities laws, and (ii) the Board may permit
transfer of an Incentive Stock Option to a trust if, under Section 671 of the
Code and applicable state law, the Participant to whom the Incentive Stock
Option was granted is considered the sole beneficial owner of the Incentive
Stock Option while it is held in the Trust.  Even if otherwise transferable
under this Section 5(e), except as explicitly provided in the Plan, neither an
Option nor a SAR may be transferred for consideration.

 

(ii)               Domestic Relations Orders. Notwithstanding the foregoing, a
Nonstatutory Stock Option or SAR may be transferred pursuant to a domestic
relations order.

 

(iii)             Beneficiary Designation. Notwithstanding the foregoing, the
Participant may, by delivering written notice to the Company, in a form provided
by or otherwise satisfactory to the Company, designate a third party who, in the
event of the death of the Participant, shall thereafter be entitled to exercise
the Option or SAR and receive the Common Stock or other consideration resulting
from such exercise. In the absence of such a designation, the executor or
administrator of the Participant’s estate shall be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise. Notwithstanding the foregoing provisions of this subsection
(iii), unless otherwise provided in the applicable Stock Award Agreement, an
Option or SAR may be exercised after the death of the Participant to whom the
Option or SAR was granted only if and to the extent that the Option or SAR was
exercisable by the Participant as of the date of the Participant’s death.

 

(f)                 Exercisability and Vesting Generally.  An Option or SAR may
become exercisable at such time or times (including in periodic installments
that may or may not be equal) and subject to such terms and conditions (which
may be based on the satisfaction of Performance Goals, Continuous Service for a
specified period or other criteria) as determined by the Board in its sole
discretion and set forth in the applicable Stock Award Agreement. Any shares of
Common Stock acquired upon exercise of an Option or SAR may be vested upon such
exercise, or such shares may vest at such later time or times (including in
periodic installments that may or may not be equal) and subject to such terms
and conditions (which may be based on the satisfaction of Performance Goals,
Continuous Service for a specified period or other criteria) as may be
determined by the Board in its sole discretion and set forth in the applicable
Stock Award Agreement. The exercise or vesting provisions of individual Options
or SARs (or of shares of Common Stock acquired upon exercise of individual
Options or SARs) may vary. The provisions of this Section 5(f) are subject to
any Option or SAR provisions governing the minimum number of shares of Common
Stock as to which an Option or SAR may be exercised.

 

(g)                Termination of Continuous Service. Except as otherwise
provided in the applicable Stock Award Agreement or other agreement between the
Participant and the Company or any Affiliate, in the event that a Participant’s
Continuous Service terminates (other than for Cause or upon the Participant’s
death or Disability), the Participant may exercise his or her Option or SAR (to
the extent that the Participant was entitled to exercise such Stock Award as of
the date of termination of Continuous Service) but only within such period of
time ending on the earlier of (i) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the Stock Award Agreement, which period shall not be less
than thirty (30) days if necessary to comply with applicable state laws unless
such termination is for Cause) or (ii) the expiration of the term of the Option
or SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Stock Award Agreement (as
applicable), the Option or SAR shall terminate. Exercise of any portion of an
Incentive Stock Option more than three months following termination of a
Participant’s Continuous Service (other than termination of Continuous Service
due to the Participant’s death or Disability) will cause that portion of the
Option to become a Nonstatutory Option.

 



 6 

 

 

(h)               Extension of Termination Date. Except as otherwise provided in
the applicable Stock Award Agreement or other agreement between the Participant
and the Company or an Affiliate, if the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause or
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of the expiration of a period of three (3) months after
the termination of the Participant’s Continuous Service during which the
exercise of the Option or SAR would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option or SAR as set
forth in the Stock Award Agreement. Exercise of any portion of an Incentive
Stock Option more than three months following termination of a Participant’s
Continuous Service (or more than 12 months after termination of Continuous
Service due to the Participant’s Disability or more than 12 months after the
death of the Participant in the circumstances set forth in Section 5(j)) will
cause that portion of the Option to become a Nonstatutory Option.  

 

(i)                 Disability of Participant. Except as otherwise provided in
the applicable Stock Award Agreement or other agreement between the Participant
and the Company or any Affiliate, in the event that a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months if necessary to
comply with applicable state laws), or (ii) the expiration of the term of the
Option or SAR as set forth in the Stock Award Agreement. If, after termination
of Continuous Service, the Participant does not exercise his or her Option or
SAR within the time specified herein or in the Stock Award Agreement (as
applicable), the Option or SAR shall terminate. Exercise of any portion of an
Incentive Stock Option more than 12 months following termination of the
Participant’s employment due to Disability will cause that portion of the Option
to become a Nonstatutory Option.

 

(j)                 Death of Participant. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or any Affiliate, in the event that (i) a Participant’s Continuous
Service terminates as a result of the Participant’s death, or (ii) the
Participant dies within the period (if any) specified in the Stock Award
Agreement after the termination of the Participant’s Continuous Service for a
reason other than death, then the Option or SAR may be exercised (to the extent
the Participant was entitled to exercise such Option or SAR as of the date of
death) by the Participant’s estate, by a person who acquired the right to
exercise the Option or SAR by bequest or inheritance or by a person designated
to exercise the Option or SAR upon the Participant’s death, but only within the
period ending on the earlier of (i) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Stock Award
Agreement, which period shall not be less than six (6) months if necessary to
comply with applicable state laws), or (ii) the expiration of the term of such
Option or SAR as set forth in the Stock Award Agreement. If, after the
Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Stock Award Agreement (as applicable), the Option or
SAR shall terminate. Exercise of any portion of an Incentive Stock Option more
than 12 months following the death of the Participant in the circumstances set
forth in this Section 5(j) will cause that portion of the Option to become a
Nonstatutory Option.

 



 7 

 

 

(k)               Termination for Cause. Except as explicitly provided otherwise
in a Participant’s Stock Award Agreement, if a Participant’s Continuous Service
is terminated for Cause, the Option or SAR shall terminate upon the termination
date of such Participant’s Continuous Service, and the Participant shall be
prohibited from exercising his or her Option or SAR from and after the time of
such termination of Continuous Service.

 

(l)                 Non-Exempt Employees. No Option or SAR granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any shares of Common
Stock until at least six (6) months following the date of grant of the Option or
SAR. Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, in the event of the Participant’s death or Disability,
upon a Corporate Transaction in which the vesting of such Options or SARs
accelerates, or upon the Participant’s retirement (as such term may be defined
in the Participant’s Stock Award Agreement or in another applicable agreement or
in accordance with the Company’s then current employment policies and
guidelines) any such Options and SARs otherwise exercisable (but for this
Section 5(l)) may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR or the underlying Common Shares will be exempt from his or her regular
rate of pay.

 

(m)             Early Exercise of Options. An Option may, but need not, include
a provision whereby it may be exercised during its term at any time after the
Option is granted for shares of Common Stock that are subject to vesting
conditions. Subject to the “Repurchase Limitation” in Section 8(l), any unvested
shares of Common Stock so purchased may be subject to a repurchase right in
favor of the Company or to any other restriction the Board determines to be
appropriate. Provided that the “Repurchase Limitation” in Section 8(l) is not
violated, the Company shall not be required to exercise its repurchase right
until at least six (6) months (or such longer or shorter period of time required
to avoid classification of the Option as a liability for financial accounting
purposes) have elapsed following exercise of the Option unless the Board
otherwise specifically provides in the Option Agreement.

 

(n)               Right of Repurchase. Subject to the “Repurchase Limitation” in
Section 8(l), the Option or SAR may include a provision whereby the Company may
elect to repurchase all or any part of the vested shares of Common Stock
acquired by the Participant pursuant to the exercise of the Option or SAR.

 

(o)                Right of First Refusal. The Option or SAR may include a
provision whereby the Company may elect to exercise a right of first refusal
following receipt of notice from the Participant of the intent to transfer all
or any part of the shares of Common Stock received upon the exercise of the
Option or SAR. Except as expressly provided in this Section 5(o) or in the Stock
Award Agreement, such right of first refusal shall otherwise comply with any
applicable provisions of the Bylaws of the Company.

 



 8 

 

 

6.                   Provisions of Restricted Stock Awards and Restricted Stock
Unit Awards.

 

(a)                Restricted Stock Awards. Each Restricted Stock Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. To the extent consistent with the Company’s
Bylaws, at the Board’s election, shares of Common Stock that are the subject of
a Restricted Stock Award may be (x) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse; or (y) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                 Consideration. A Restricted Stock Award may be awarded in
consideration for (A) cash or cash equivalents, (B) past or future services to
the Company or an Affiliate, or (C) any other form of legal consideration that
may be acceptable to the Board in its sole discretion and permissible under
applicable law.

 

(ii)               Vesting. Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.

 

(iii)             Termination of Participant’s Continuous Service. If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)              Transferability. Shares of Common Stock granted under the
Restricted Stock Award Agreement will not be transferable by the Participant
except upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement.

 

(v)                Dividends. A Restricted Stock Award Agreement may provide for
the handling of dividends otherwise payable on unvested Restricted Stock in such
manner as the Board in its discretion deems appropriate, including (i) current
distribution to the Participant of dividends otherwise payable on unvested
Restricted Stock, (ii) no distribution of any dividends to the Participant
otherwise payable on unvested Restricted Stock, or (iii) retention of dividends
otherwise payable on unvested Restricted Stock until and if the Restricted Stock
becomes vested.

 

(b)               Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board may deem appropriate. The terms and conditions of separate Restricted
Stock Unit Award Agreements need not be identical, provided, however, that each
Restricted Stock Unit Award Agreement shall conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

 

(i)                 Consideration. At the time of grant of a Restricted Stock
Unit Award, the Board will determine the consideration, if any, to be paid by
the Participant upon delivery of each share of underlying Common Stock (or of
cash equal to the value of such Common Stock). For clarity, the Board need not
require the payment of any consideration for the settlement (or grant) of a
Restricted Stock Unit Award, other than past or future services rendered or to
be rendered by the Participant.

 



 9 

 

 

(ii)               Vesting. At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)             Payment. A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

(iv)              Additional Restrictions. At the time of the grant of a
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award provided that,
notwithstanding such restrictions or conditions, the Restricted Stock Unit Award
is either exempt from or in compliance with Section 409A of the Code.

 

(v)                Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

 

(vi)              Termination of Participant’s Continuous Service. Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(vii)            Exemption From or Compliance with Section 409A of the Code.
Notwithstanding anything to the contrary set forth herein, any Restricted Stock
Unit Award granted under the Plan shall have terms designed to ensure its
exemption from or compliance with Section 409A of the Code.

 

7.                   Covenants of the Company.

 

(a)                Availability of Shares. During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Common
Stock reasonably required to satisfy such Stock Awards.

 

(b)               Securities Law Compliance. The Company shall seek to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise or settlement of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant shall not be
eligible for the grant of a Stock Award or the subsequent issuance of Common
Stock pursuant to the Stock Award if such grant or issuance would be in
violation of any applicable securities law.

 



 10 

 

 

(c)                No Obligation to Notify. The Company shall have no duty or
obligation to advise any Participant of the time or manner of exercising a Stock
Award. Furthermore, the Company shall have no duty or obligation to warn or
otherwise advise a Participant of a pending termination or expiration of a Stock
Award or a possible period in which the Stock Award may not be exercised or
settled. The Company has no duty or obligation to minimize the tax consequences
of a Stock Award to the holder of such Stock Award.

 

8.                   Miscellaneous.

 

(a)                Use of Proceeds from Sales of Common Stock. Proceeds from the
sale of shares of Common Stock pursuant to Stock Awards shall constitute general
funds of the Company.

 

(b)               Corporate Action Constituting Grant of Stock Awards. Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant, provided that such
instrument, certificate or letter is communicated to, or actually received or
accepted by, the Participant within a reasonable period of time after such
corporate action.

 

(c)                Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until (i) such
Participant has satisfied all requirements for exercise or settlement of the
Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

 

(d)               No Employment or Other Service Rights. Nothing in the Plan,
any Stock Award Agreement or any other instrument executed thereunder or in
connection with any Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted (or in any other
capacity) or shall affect the right of the Company or an Affiliate to terminate
(i) the employment of an Employee with or without notice and with or without
cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate, or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

(e)                Incentive Stock Option $100,000 Limitation. To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

 

(f)                 Investment Assurances. The Company may require a
Participant, as a condition of acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of acquiring Common Stock under the Stock
Award; and (ii) to give written assurances satisfactory to the Company stating
that the Participant is acquiring Common Stock subject to the Stock Award for
the Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (x) the
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or (y)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on certificates for Common Stock issued under the Plan as
such counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 



 11 

 

 

(g)                Withholding Obligations. The Company may, in its sole
discretion, satisfy any federal, state or local tax withholding obligation
relating to a Stock Award by any of the following means or by a combination of
such means: (i) requiring the Participant to tender a cash payment; (ii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to the Participant in connection with the Stock Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lesser amount as may be necessary to avoid classification of the Stock Award as
a liability for financial accounting purposes); (iii) withholding payment from
any amounts otherwise payable to the Participant; (iv) withholding cash from a
Stock Award settled in cash; or (v) by such other method as may be set forth in
the Stock Award Agreement.

 

(h)               Electronic Delivery. Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

 

(i)                 Deferrals. To the extent permitted by applicable law, the
Board, in its sole discretion, may determine that the delivery of Common Stock
or the payment of cash, upon the exercise, vesting or settlement of all or a
portion of any Stock Award may be deferred and may establish programs and
procedures for deferral elections to be made by Participants. Deferrals by
Participants will be made in a manner such that the affected Stock Award is (or
remains) exempt from or in compliance with Section 409A of the Code. Consistent
with Section 409A of the Code, the Board may provide for distributions while a
Participant is still an employee or otherwise providing services to the Company.
The Board is authorized to make deferrals of Stock Awards and determine when,
and in what annual percentages, Participants may receive payments, including
lump sum payments, following the Participant’s termination of Continuous
Service, and implement such other terms and conditions consistent with the
provisions of the Plan, in accordance with applicable law and in a manner such
that the affected Stock Award is (or remains) either exempt from or in
compliance with Section 409A of the Code.

 

(j)                 Exemption From or Compliance with Section 409A. The Plan and
Stock Award Agreements will be interpreted and administered to the greatest
extent possible in a manner that makes the Plan and Stock Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. To the extent that the
Board determines that any Stock Award granted hereunder is subject to Section
409A of the Code, the Stock Award Agreement evidencing such Stock Award shall
include the terms and conditions necessary to avoid the consequences specified
in Section 409A(a)(1) of the Code.

 



 12 

 

 

(k)               Compliance with Exemption Provided by Rule 12h-1(f). If: (i)
the aggregate of the number of Optionholders and the number of holders of all
other outstanding compensatory employee stock options to purchase shares of
Common Stock equals or exceeds five hundred (500), and (ii) the assets of the
Company at the end of the Company’s most recently completed fiscal year exceed
ten million dollars ($10,000,000), then the following restrictions shall apply
during any period during which the Company does not have a class of its
securities registered under Section 12 of the Exchange Act and is not required
to file reports under Section 15(d) of the Exchange Act: (A) the Options and,
prior to exercise, the shares of Common Stock acquired upon exercise of the
Options may not be transferred until the Company is no longer relying on the
exemption provided by Rule 12h-1(f) promulgated under the Exchange Act (“Rule
12h-1(f)”), except: (1) as permitted by Rule 701(c) promulgated under the
Securities Act, (2) to a guardian upon the disability of the Optionholder, or
(3) to an executor upon the death of the Optionholder (collectively, the
“Permitted Transferees”); provided, however, the following transfers are
permitted: (i) transfers by the Optionholder to the Company, and (ii) transfers
in connection with a change of control or other acquisition involving the
Company, if following such transaction, the Options no longer remain outstanding
and the Company is no longer relying on the exemption provided by Rule 12h-1(f);
provided, further, that any Permitted Transferees may not further transfer the
Options; (B) except as otherwise provided in (A) above, the Options and shares
of Common Stock acquired upon exercise of the Options are restricted as to any
pledge, hypothecation, or other transfer, including any short position, any “put
equivalent position” as defined by Rule 16a-1(h) promulgated under the Exchange
Act, or any “call equivalent position” as defined by Rule 16a-1(b) promulgated
under the Exchange Act by the Optionholder prior to exercise of an Option until
the Company is no longer relying on the exemption provided by Rule 12h-1(f); and
(C) at any time that the Company is relying on the exemption provided by Rule
12h-1(f), the Company shall deliver to Optionholders (whether by physical or
electronic delivery or written notice of the availability of the information on
an internet site) the information required by Rule 701(e)(3), (4), and (5)
promulgated under the Securities Act every six (6) months, including financial
statements that are not more than one hundred eighty (180) days old; provided,
however, that the Company may condition the delivery of such information upon
the Optionholder’s agreement to maintain its confidentiality. The provisions of
this Section 8(k) shall not be construed to permit the transfer of Options or
shares of Common Stock acquired upon exercise of Options in any circumstances
where such transfer is otherwise prohibited under the Plan or Option Agreement.

 

(l)                 Repurchase Limitation. The terms of any repurchase right
shall be specified in the Stock Award Agreement. The repurchase price for vested
shares of Common Stock shall be the Fair Market Value of the shares of Common
Stock on the date of repurchase, unless the repurchase right arises in
connection with termination of the Participant’s Continuous Service for Cause,
in which case the repurchase price shall be the same price (set forth in the
immediately following sentence) as if the shares were unvested. The repurchase
price for unvested shares of Common Stock shall be the lower of (i) the Fair
Market Value of the shares of Common Stock on the date of repurchase or (ii)
their original purchase price (if any). However, the Company shall not exercise
its repurchase right until at least six (6) months (or such longer or shorter
period of time necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes) have elapsed following delivery of
shares of Common Stock subject to the Stock Award, unless otherwise specifically
provided by the Board.

 

9.                   Adjustments upon Changes in Common Stock; Other Corporate
Events.

 

(a)                Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to Section
3(c), and (iii) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.

 



 13 

 

 

(b)               Dissolution or Liquidation. Except as otherwise provided in
the Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                Corporate Transaction. The following provisions shall apply
to Stock Awards in the event of a Corporate Transaction unless otherwise
provided in the instrument evidencing the Stock Award or any other written
agreement between the Company or any Affiliate and the holder of the Stock Award
or unless otherwise expressly provided by the Board at the time of grant of a
Stock Award.

 

(i)                 Stock Awards May Be Assumed. Except as otherwise stated in
the Stock Award Agreement, in the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award. The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 2, provided that, in the case of an Incentive Stock Option
or other type of Stock Award that is exempt from Section 409A of the Code, such
assumption, continuation or substitution is effectuated in a manner and on terms
that preserve the status of an Incentive Stock Option as such under Section 422
of the Code and that preserve the status of the Stock Award as exempt from
Section 409A of the Code.

 

(ii)               Stock Awards Held by Current Participants. Except as
otherwise stated in the Stock Award Agreement, and provided that such action
does not cause a Stock Award that is subject to and in compliance with Section
409A of the Code to cease to comply with Section 409A of the Code, in the event
of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction
(referred to as the “Current Participants”), the vesting of such Stock Awards
(and, if applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction), and such Stock Awards shall terminate if not exercised (if
applicable) at or prior to the effective time of the Corporate Transaction, and
any reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Corporate
Transaction).

 

(iii)             Stock Awards Held by Persons Other than Current Participants.
Except as otherwise stated in the Stock Award Agreement, in the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.

 



 14 

 

 

(iv)              Payment for Stock Awards in Lieu of Exercise. Notwithstanding
the foregoing, in the event a Stock Award will terminate if not exercised prior
to the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (A) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award, over (B) any exercise price applicable to the Stock Awards.

 

(d)               Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control
transaction as may be provided in the Stock Award Agreement for such Stock Award
or as may be provided in any other written agreement between the Company or any
Affiliate and the Participant, or as may be determined in the discretion of the
Board; otherwise no such acceleration shall occur.

 

10.               Termination or Suspension of the Plan.

 

(a)                Plan Term. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated by the Board pursuant to Section 2, the Plan
shall automatically terminate on the day before the tenth (10th) anniversary of
the earlier of (i) the date the Plan is adopted by the Board, or (ii) the date
the Plan is approved by the stockholders of the Company. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)               No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant.

 

11.               Effective Date of Plan. This Plan shall become effective on
the Effective Date.

 

12.               Choice Of Law. The law of the State of Delaware shall govern
all questions concerning the construction, validity and interpretation of this
Plan, without regard to that state’s conflict of laws rules.

 

13.               DEFINITIONS. As used in the Plan, the following definitions
shall apply to the capitalized terms indicated below:

 

(a)                “Affiliate” means, at the time of determination, any “parent”
or “majority-owned subsidiary” of the Company, as such terms are defined in Rule
405 of the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “majority-owned subsidiary” status is
determined within the foregoing definition.

 

(b)               “Board” means the Board of Directors of the Company.

 



 15 

 

 

(c)                “Capitalization Adjustment” means any change that is made in,
or other events that occur with respect to, the Common Stock subject to the Plan
or subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure, or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

 

(d)               “Cause” shall have the meaning ascribed to such term in any
written agreement between the Participant and the Company defining such term
and, in the absence of such agreement, such term means with respect to a
Participant, the occurrence of any of the following events: (i) such
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) such Participant’s commission of, or participation in, a fraud or act of
dishonesty involving the Company; (iii) such Participant’s intentional, material
violation of any contract or agreement between such Participant and the Company
or of any statutory duty owed to the Company; (iv) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) such Participant gross misconduct. The determination that
a termination of the Participant’s Continuous Service is either for Cause or
without Cause shall be made by the Company in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Stock Awards
held by such Participant shall have no effect upon any determination of the
rights or obligations of the Company or such Participant for any other purpose.

 

(e)                “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)                 any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by any
institutional investor, any affiliate thereof or any other Exchange Act Person
that acquires the Company’s securities in a transaction or series of related
transactions that are primarily a private financing transaction for the Company
or (B) solely because the level of Ownership held by any Exchange Act Person
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;

 

(ii)               there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company if, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction; or

 



 16 

 

 

(iii)             there is consummated a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportion as their
Ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant shall supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply. Notwithstanding the
foregoing definition or any other provision of the Plan, moreover, in the case
of a Stock Award that constitutes nonqualified deferred compensation under
Section 409A of the Code, where a Change in Control is a payment trigger and not
merely a vesting trigger, or where otherwise necessary to ensure that the
Participant does not incur liability for additional tax under Section 409A of
the Code, a transaction (or series of related transactions) shall constitute a
Change in Control only if, in addition to satisfying the foregoing definition,
such transaction (or series of related transactions) also satisfies the
definition of a “change in control event” under Treas. Reg. Section
1.409A-3(i)(5). 

 

(f)                 “Code” means the Internal Revenue Code of 1986, as amended,
as well as any applicable regulations and guidance thereunder.

 

(g)                “Committee” means a committee of one (1) or more Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

(h)               “Common Stock” means the common stock of the Company.

 

(i)                 “Company” means NeuroOne, Inc., a Delaware corporation.

 

(j)                 “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan.

 

(k)               “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an employee of the
Company to a Consultant of an Affiliate or to a Director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law. Notwithstanding the foregoing definition, in the case
of a Stock Award that constitutes nonqualified deferred compensation under
Section 409A of the Code, to the extent a termination of Continuous Service is a
payment event or if otherwise necessary to ensure that the Participant does not
incur liability for additional tax under Section 409A of the Code, the
Participant shall be considered to have experienced a termination of Continuous
Service only if he has also experienced a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (without regard to any alternative
definitions of such term thereunder).

 



 17 

 

 

(l)                 “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)                 the consummation of a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)               a sale or other disposition of at least ninety percent (90%)
of the outstanding securities of the Company;

 

(iii)             the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or

 

(iv)              the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

(m)             “Director” means a member of the Board.

 

(n)               “Disability” means the inability of a Participant to engage in
any substantially gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code and shall be determined by the Board on the basis of such medical evidence
as the Board deems warranted under the circumstances.

 

(o)                “Effective Date” means the effective date of this Plan, which
is the earlier of (i) the date that this Plan is first approved by the Company’s
stockholders, or (ii) the date this Plan is adopted by the Board.

 

(p)               “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(q)               “Entity” means a corporation, partnership, limited liability
company or other entity.

 



 18 

 

 

(r)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(s)                 “Exchange Act Person” means any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
except that “Exchange Act Person” shall not include (i) the Company or any
Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company,
(iii) an underwriter temporarily holding securities pursuant to a registered
public offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

 

(t)                 “Fair Market Value” means, as of any date, the value of the
Common Stock determined by the Board in compliance with Section 409A of the Code
or, in the case of an Incentive Stock Option, in compliance with Section 422 of
the Code.

 

(u)               “Incentive Stock Option” means an option that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(v)                “Nonstatutory Stock Option” means an Option that is not an
Incentive Stock Option.

 

(w)              “Option” means an Incentive Stock Option or a Nonstatutory
Stock Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(x)                “Option Agreement” means a written agreement between the
Company and an Optionholder evidencing the terms and conditions of an Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

 

(y)                “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who is a permissible
holder of an outstanding Option.

 

(z)                “Own”, “Owned”, “Owner”, “Ownership” means a person or Entity
shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(aa)            “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who is a permissible
holder of an outstanding Stock Award.

 

(bb)           “Plan” means this NeuroOne, Inc. 2016 Equity Incentive Plan.

 

(cc)             “Restricted Stock Award” means an award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(a).

 

(dd)           “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 



 19 

 

 

(ee)             “Restricted Stock Unit Award” means a right to receive shares
of Common Stock (or cash in an amount equal to the value of shares of Common
Stock) that is granted pursuant to the terms and conditions of Section 6(b).

 

(ff)               “Restricted Stock Unit Award Agreement” means a written
agreement between the Company and a holder of a Restricted Stock Unit Award
evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(gg)            “Rule 405” means Rule 405 promulgated under the Securities Act.

 

(hh)           “Rule 701” means Rule 701 promulgated under the Securities Act.

 

(ii)               “Securities Act” means the Securities Act of 1933, as
amended.

 

(jj)               “Stock Appreciation Right” or “SAR” means a right to receive
the appreciation in value of shares of Common Stock that is granted pursuant to
the terms and conditions of Section 5.

 

(kk)           “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(ll)               “Stock Award” means any right to receive or acquire Common
Stock granted under the Plan, including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, a Restricted Stock Unit
Award, or a Stock Appreciation Right.

 

(mm)       “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(nn)           “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contributions) of more than fifty percent (50%).

 

(oo)            “Ten Percent Stockholder” means a person who Owns (or is deemed
to Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

 20 

 